El Juez Asociado Señor Alonso Alonso
emitió la opinión del Tribunal.
I
Nos corresponde resolver si un abogado-notario, que haya autenticado la firma de una parte en una contesta-ción a un interrogatorio en un pleito contencioso, está im-pedido de asumir la representación legal de la parte en dicho caso, posterior a la autenticación del referido documento. Resolvemos que erró el Tribunal de Primera Instancia, Sala de Mayagüez (Hon. Manuel J. Vera Vera, Juez Superior), al determinar que no se admitía la repre-sentación del Ledo. Víctor Rivera Torres por haber proble-mas evidenciarios y de conflicto potencial ético.
1 — ! I — !
En julio de 1991, la Sra. Carmen N. Santiago, por con-ducto de los Ledos. Alfredo Cardona Alvarez y Vidal Rodrí-guez Amaro, presentó una demanda en daños y perjuicios por persecución maliciosa contra su ex cónyuge, el Dr. Francisco Echegaray. Se alegó en la demanda que el de-mandado, sin causa probable, instó activa y maliciosa-mente la iniciación de un proceso criminal de tentativa de asesinato agravado contra la demandante. El demandado contestó la demanda y, luego de varios trámites procesales, el 16 de octubre de 1992 notificó un interrogatorio a la demandante.
El 6 de marzo de 1993, la demandante juramentó ante el notario Víctor M. Rivera Torres la contestación a un in-terrogatorio que le había sido notificado previamente. El 24 de marzo de 1993 la representación legal de la deman-*1012dante, Ledo. Alfredo Cardona Alvarez, presentó una mo-ción de renuncia de representación legal. El 25 de marzo de 1993 la parte demandada presentó una moción informa-tiva y solicitud de desestimación para alegar que la de-mandante no había contestado el interrogatorio que le ha-bían notificado.
El 8 de abril de 1993, el tribunal dictó una resolución y orden que imponía a la demandante una sanción de qui-nientos dólares ($500) a favor del E.L.A. por no haber con-testado el interrogatorio, autorizó la renuncia del Ledo. Alfredo Cardona Alvarez y apercibió a la demandante que debería comparecer con su nueva representación a la con-ferencia sobre el estado de los procedimientos señalada para el 4 de mayo de 1993. Dicha resolución y orden fue notificada al Ledo. Víctor M. Rivera Torres.
El 14 de abril de 1993 la demandante presentó, por de-recho propio, una oposición a la moción informativa y en solicitud de desestimación, para señalar que ya el interro-gatorio había sido contestado y cursado al demandado, ju-ramentado ante el Ledo. Víctor M. Rivera Torres mediante el Afidávit Núm. 3855 de 6 de marzo de 1993. Además, sometió por derecho propio una solicitud de reconsidera-ción para solicitar que se dejaran sin efecto la sanción de quinientos dólares ($500) y el señalamiento fijado para el 4 de mayo de 1993, y solicitó que se le concediese un término de treinta (30) días para comparecer con una nueva repre-sentación legal.
El 4 de mayo de 1993, el tribunal celebró la vista sobre el estado de los procedimientos; la demandante compareció sin representación legal. El tribunal dejó sin efecto las san-ciones y le concedió a la demandante un plazo de treinta (30) días para contratar los servicios de un abogado adicio-nal al licenciado Rodríguez Amaro. El tribunal hizo constar que había notificado sobre las órdenes emitidas al Ledo. Víctor Rivera Torres, a los efectos de que tuviera conoci-miento acerca de que existían unas alegaciones de que era *1013un abogado contratado y que, al no ser el abogado de expe-diente —que había juramentado una contestación a inte-rrogatorio de la demandante— ello impide su entrada al caso como una cuestión de controversia ética-profesional. Ordenó a la Secretaría que una vez notificada la minuta al Ledo. Víctor Rivera Torres, no expidiera otra notificación adicional al abogado.
Mediante Moción de 3 de junio de 1993, compareció el Ledo. Víctor Rivera Torres para aclarar que al momento de juramentarse la contestación al interrogatorio no era abo-gado de la demandante en dicho caso. Expuso que la de-mandante contrató sus servicios profesionales para que asumiera su representación en este caso después de haber notarizado la contestación al interrogatorio. Argumentó que haber juramentado la contestación referida, cuando no era abogado del caso, no crea el conflicto al que alude el tribunal y que tan sólo participó en autenticar la firma de la demandante. Añadió que de ningún modo participó en la redacción, preparación o análisis del interrogatorio o sus contestaciones.
El 24 de jimio de 1993 el tribunal dictó una resolución a los efectos de que “[n]o se admite la representación del Ledo. Rivera Torres. La problemática evidenciaría y de conflicto potencial ético, queda latente ante la juramenta-ción del interrogatorio. Cualquier efecto impugnatorio fu-turo, lo colocaría en posición de declarar a favor o en contra de la declarante, aquí demandante”. Apéndice, pág. 1.
No conforme, acude ante nos la demandante, mediante petición de certiorari, para solicitar la revocación de la re-solución recurrida. Plantea como único señalamiento de error que:
A. Cometió error el Tribunal de instancia al prohibir al abo-gado, Víctor M. Rivera Torres, asumir la representación legal de la parte demandante-recurrente por razón de éste haber au-tenticado su firma, bajo juramento, en la contestación a un in-terrogatorio sometido por la parte demandada-recurrida, evento éste que ocurrió antes de que el Ledo. Rivera Torres *1014asumiera la referida representación legal de la demandante-recurriente]. Solicitud de certiorari, pág. 6.
Concedimos al demandado recurrido, Dr. Francisco Echegaray, un término de veinte (20) días para que mos-trara causa por la cual no debíamos revocar la resolución dictada el 24 de junio de 1993 por el tribunal de instancia.(1)
Habiendo comparecido el demandado, estamos en posi-ción de resolver.
1 — 1 1 — I 1-4
En In re Colón Ramery, 133 D.P.R. 555 (1993), tratamos una situación en que un abogado-notario, ante el cual se otorgó una escritura, con posterioridad reclamó judicialmente en representación de una de las partes otorgantes para exigir las contraprestaciones contenidas en el documento. Resolvimos que “[u]n abogado-notario que reclama judicialmente en representación de una de las partes otorgantes de un documento, para exigir la contraprestación a la que se obligó la otra parte en el documento, da la falsa impresión de que siempre estuvo parcializado con la parte en representación de la cual reclama. Ello, claro está, cuando se trata de reclamaciones de índole contenciosa. De permitirse tal práctica estaríamos ocasionándole un grave daño a la institución del notariado y, sobre todo, a la fe pública notarial”. íd., pág. 567. Asimismo sostuvimos que en “toda acción en la que un instrumento notarial sea el objeto de la controversia, el notario siempre es testigo silente” (íd., pág. 568) y que “[a]unque la notaría *1015y la abogacía, como regla general, no son incompatibles, en ciertas ocasiones ... el simultanear ambas funciones con relación a un mismo asunto sí resulta incompatible por la apariencia de conducta parcializada impropia que se produce”. Id., pág. 569.
Posteriormente, en In re Cardona Álvarez, 133 D.P.R. 588 (1993), tratamos una situación en la cual un abogado-notario, ante quien se firmó un pagaré para garantizar un préstamo, reclamó judicialmente el cobro del pagaré en re-presentación del acreedor prestamista y en contra de la es-posa del deudor, a pesar de que tenía conocimiento de que ante él sólo había comparecido a firmar el deudor, mas no su esposa. Allí distinguimos dicho caso de la situación pre-sente en In re Colón Ramery, supra, toda vez que se tra-taba de una declaración en la cual el notario sólo daba fe de la autenticidad de la firma del compareciente; el notario no asumía responsabilidad alguna por el contenido del docu-mento privado cuyas firmas legitima. No obstante, resolvi-mos que el abogado-notario debió abstenerse de represen-tar los intereses del acreedor prestamista en el pleito toda vez que él sabía que se cuestionaría el documento, ya que precisamente él era el mejor testigo del hecho de que la es-posa del deudor no había comparecido ante él a firmar.
En el caso de autos, al igual que en In re Cardona Álva-rez, supra, se trata de una declaración, en la cual el notario sólo daba fe de la autenticidad de la firma del compareciente. No obstante, a diferencia de In re Cardona Álvarez, supra, no está en controversia la firma de la parte ni el documento es el objeto principal de la reclamación, por lo que no procedía la descalificación del abogado. Nos explicamos.
Aquí se trata de una declaración de autenticidad de la firma de la demandante en una contestación a un interrogatorio cursado por la parte demandada. El notario no participó en la redacción, preparación o análisis del interrogatorio y sus contestaciones. Según señalamos en In *1016re Cardona Álvarez, supra, pág. 594, en las declaraciones sobre la autenticidad de firmas
...“[e]l notario no asume responsabilidad alguna por el conte-nido del documento privado cuyas firmas legitime”. Art. 56 de la Ley Notarial de Puerto Rico, Ley Núm. 75 de 2 de julio de 1987 (4 L.P.R.A. sec. 2091); E. Giménez-Arnau, Derecho Notarial, 2da ed., Pamplona, Ed. Univ. de Navarra, 1976, Cap. LIV, págs. 801-803. Por lo tanto, “[l]a certificación de la autentici-dad de las firmas en un pagaré bajo la fe notarial, ‘... simple-mente constituye un certificado o fórmula que acredita que el documento se suscribió ante un funcionario (notario autorizan-te)’ ”. S. Torres Peralta, La Nueva Ley Notarial de Puerto Rico, 48 (Núm.3) Rev. C. Abo. P.R. 3, 119 (1987). Bajo ninguna cir-cunstancia el notario califica y garantiza el contenido de la de-claración de autenticidad. P. Malavet Vega, Manual de Derecho Notarial Puertorriqueño, Santo Domingo, Ed. Corripio, 1988, pág. 142; Rodríguez Vidal v. Benvenutti, 115 D.P.R. 583, 587 (1984).
Tampoco aquí se reclama en representación de una de las partes otorgantes de un documento para exigir la contraprestación contenida en éste, toda vez que la contestación al interrogatorio no es el objeto de la reclamación. Por lo tanto, no existe el peligro de dar la falsa impresión de que el abogado-notario siempre estuvo parcializado con la parte en representación de la cual reclama. Recordemos que se trata de una declaración de autenticidad de la firma y que, siendo así, el notario no asume responsabilidad alguna por el contenido del documento.
Por último, aquí no existe la representación de “una de las partes otorgantes de un documento”, toda vez que esta-mos ante una declaración de autenticidad de una firma en una contestación a interrogatorio, a la cual sólo la deman-dante compareció ante el notario.
En conclusión, en el caso de autos no procede la desca-lificación del abogado-notario, licenciado Rivera Torres, por no tratarse aquí de una autorización de un instrumento, en que luego el notario representa como abogado a uno de los otorgantes en la litigación civil contenciosa contra el otro u *1017otros otorgantes para reclamar judicialmente las contra-prestaciones contenidas en el instrumento.

Se expide el auto y se revoca la resolución recurrida. Se devuelve el caso al tribunal de instancia para la continua-ción de los procedimientos.


Se emitirá la sentencia correspondiente.


 El 10 de noviembre de 1993, la demandante presentó una solicitud en auxilio de jurisdicción para señalar que el tribunal de instancia había autorizado la renun-cia de la otra representación legal de la demandante, Ledo. Vidal Rodríguez Amaro; le concedía treinta (30) días a la demandante para comparecer con una nueva repre-sentación legal, al excluir al licenciado Rivera Torres, bajo apercibimiento de sanciones. Dado a ello, el 15 de noviembre de 1993 este Tribunal paralizó los proce-dimientos en el foro de instancia. [001a]